        Case 3:20-cv-02731-VC Document 191 Filed 05/18/20 Page 1 of 3



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          PETITIONERS-PLAINTIFFS’
MENDOZA JERONIMO, CORAIMA                        NOTICE OF DEATH OF CLASS
YARITZA SANCHEZ NUÑEZ, JAVIER                    MEMBER CHONG WOOHN AHN
ALFARO, DUNG TUAN DANG,

                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                              CASE NO. 3:20-CV-02731-VC
              PETITIONERS-PLAINTIFFS’ NOTICE OF DEATH OF CLASS MEMBER
       Case 3:20-cv-02731-VC Document 191 Filed 05/18/20 Page 2 of 3



BREE BERNWANGER* (NY SBN 5036397)         MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                    mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)               COOLEY LLP
hrodarte@lccrsf.org                       101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                    San Francisco, CA 94111
CIVIL RIGHTS OF                           Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                    Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                   TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631                 tcook@cooley.com
                                          FRANCISCO M. UNGER (Mass. BBO#
JUDAH LAKIN (SBN 307740)                  698807)*
judah@lakinwille.com                      funger@cooley.com
AMALIA WILLE (SBN 293342)                 COOLEY LLP
amalia@lakinwille.com                     500 Boylston Street
LAKIN & WILLE LLP                         Boston, MA 02116
1939 Harrison Street, Suite 420           Telephone: (617) 937-2300
Oakland, CA 94612                         Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219                 Attorneys for Petitioners-Plaintiffs

JORDAN WELLS (SBN 326491)                 *Admitted Pro Hac Vice
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                             CASE NO. 3:20-CV-02731-VC
             PETITIONERS-PLAINTIFFS’ NOTICE OF DEATH OF CLASS MEMBER
         Case 3:20-cv-02731-VC Document 191 Filed 05/18/20 Page 3 of 3




       Pursuant to Fed. R. Civ. P. 25(a)(2), Plaintiffs hereby notify the Court that Class Member

Chong Woohn Ahn died in Mesa Verde on May 17, 2020. According to Plaintiffs’ best

information, the cause of death was suicide. Defendants have confirmed to Plaintiffs that Mr.

Ahn died but have not confirmed the cause of death.

Dated: May 18, 2020                             Respectfully submitted,

                                                /s/ William S. Freeman
                                                William S. Freeman
                                                Sean Riordan
                                                Angélica Salceda
                                                AMERICAN CIVIL LIBERTIES UNION
                                                FOUNDATION OF NORTHERN
                                                CALIFORNIA

Bree Bernwanger                                 Manohar Raju
Hayden Rodarte                                  Public Defender
LAWYERS’ COMMITTEE FOR                          Matt Gonzalez
CIVIL RIGHTS OF                                 Chief Attorney
SAN FRANCISCO BAY AREA                          Francisco Ugarte
                                                Genna Ellis Beier
Judah Lakin                                     Emilou H. MacLean
Amalia Wille                                    OFFICE OF THE PUBLIC DEFENDER
LAKIN & WILLE LLP                               SAN FRANCISCO

Jordan Wells                                    Martin S. Schenker
Stephanie Padilla                               Timothy W. Cook
AMERICAN CIVIL LIBERTIES UNION                  Francisco M. Unger
FOUNDATION OF SOUTHERN                          COOLEY LLP
CALIFORNIA
                                                Attorneys for Petitioners-Plaintiffs




                                            1
                                CASE NO. 3:20-CV-02731-VC
                PETITIONERS-PLAINTIFFS’ NOTICE OF DEATH OF CLASS MEMBER
